Order entered August 23, 2016




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00848-CR

                            JUAN FELIPE ZENDEJAS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 439th Judicial District Court
                                 Rockwall County, Texas
                             Trial Court Cause No. 2-15-474

                                            ORDER
       We GRANT the State’s August 19, 2016 motion to extend time to file its jurisdictional

letter brief and ORDER the jurisdictional letter brief filed no later than August 29, 2016.


                                                       /s/   LANA MYERS
                                                             JUSTICE